 



         

Exhibit 10.2
SECOND AMENDMENT TO SENIOR SECURED
REVOLVING CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT (this
“Amendment”) made as of the 28th day of March, 2007, by and among REPUBLIC
PROPERTY LIMITED PARTNERSHIP, a Delaware limited partnership (“Borrower”),
REPUBLIC PROPERTY TRUST, a Maryland real estate investment trust (“Parent
Guarantor”), THE OTHER ENTITIES LISTED ON THE SIGNATURE PAGES HEREOF AS
GUARANTORS (the “Subsidiary Guarantors”; the Parent Guarantor and the Subsidiary
Guarantors are hereinafter referred to collectively as the “Guarantors”),
KEYBANK NATIONAL ASSOCIATION, a national banking association (“KeyBank”), THE
OTHER LENDERS WHICH ARE SIGNATORIES HERETO (KeyBank and the other lenders which
are signatories hereto, collectively, the “Lenders”), and KEYBANK NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders (the “Agent”).
W I T N E S S E T H:
     WHEREAS, Borrower, Parent Guarantor, Agent and the Lenders entered into
that certain Senior Secured Revolving Credit Agreement dated as of May 1, 2006
(the “Original Credit Agreement”), as amended by that certain First Amendment to
Senior Secured Revolving Credit Agreement dated as of September 27, 2006, (the
“First Amendment”) (the Original Credit Agreement, as amended by the First
Amendment, the “Credit Agreement”); and
     WHEREAS, Borrower has requested that the Agent and the Lenders make certain
modifications to the terms of the Credit Agreement; and
     WHEREAS, the Agent and the Lenders have agreed to make such modifications
subject to the execution and delivery by Borrower and Guarantors of this
Amendment.
     NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100
DOLLARS ($10.00), and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto do hereby
covenant and agree as follows:
     1. Definitions. All the terms used herein which are not otherwise defined
herein shall have the meanings set forth in the Credit Agreement.
     2. Modification of the Credit Agreement. Borrower, Parent Guarantor, the
Lenders and Agent do hereby modify and amend the Credit Agreement by deleting
§9.6(a) of the Credit Agreement in its entirety, and inserting in lieu thereof
the following new §9.6(a):
     “(a) at all times, at least eighty percent (80%) of the total Net Rentable
Area of the Mortgaged Properties within the Borrowing Base (on a portfolio
basis) shall be physically occupied by tenants under arms-length written Leases
which are in full force and effect and pursuant to which the tenants are paying
rent; provided that, Agent and the Lenders agree that for the purposes of
determining compliance with this §9.6(a), the Mortgaged Property commonly known
as Presidents Park II shall only be included in the calculation set forth in
this clause (a) beginning with the calculation made at the earlier of (i) the
end of the calendar quarter ending March 31, 2008, or (ii) the calendar quarter
during which XO Communications, LLC takes occupancy under their lease dated as
of February 28, 2007, as modified or amended from time to time.”

 



--------------------------------------------------------------------------------



 



     3. References to Credit Agreement. All references in the Loan Documents to
the Credit Agreement shall be deemed a reference to the Credit Agreement, as
modified and amended herein.
     4. Acknowledgment of Borrower and Guarantors. Borrower and Guarantors
hereby acknowledge, represent and agree that the Loan Documents, as modified and
amended herein, remain in full force and effect and constitute the valid and
legally binding obligation of Borrower and Guarantors, as applicable,
enforceable against Borrower and Guarantors in accordance with their respective
terms, and that the execution and delivery of this Amendment and any other
documents in connection therewith do not constitute, and shall not be deemed to
constitute, a release, waiver or satisfaction of Borrower’s or Guarantors’
obligations under the Loan Documents.
     5. Representations and Warranties. Borrower and Guarantors represent and
warrant to Agent and the Lenders as follows:
          (a) Authorization. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby (i) are within the authority
of Borrower and Guarantors, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower and Guarantors, (iii) do not and will
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which the Borrower or any of the Guarantors
is subject or any judgment, order, writ, injunction, license or permit
applicable to the Borrower or any of the Guarantors, (iv) do not and will not
conflict with or constitute a default (whether with the passage of time or the
giving of notice, or both) under any provision of the partnership agreement or
certificate, certificate of formation, operating agreement, articles of
incorporation or other charter documents or bylaws of, or any mortgage,
indenture, agreement, contract or other instrument binding upon, the Borrower or
any of the Guarantors or any of their respective properties or to which the
Borrower or any of the Guarantors is subject, and (v) do not and will not result
in or require the imposition of any lien or other encumbrance on any of the
properties, assets or rights of the Borrower or any of the Guarantors, other
than the liens and encumbrances created by the Loan Documents.
          (b) Enforceability. The execution and delivery of this Amendment are
valid and legally binding obligations of Borrower and Guarantors enforceable in
accordance with the respective terms and provisions hereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and the effect of general principles of equity.
          (c) Approvals. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby do not require the approval
or consent of any Person or the authorization, consent, approval of or any
license or permit issued by, or any filing or registration with, or the giving
of any notice to, any court, department, board, commission or other governmental
agency or authority other than those already obtained.

2



--------------------------------------------------------------------------------



 



          (d) Reaffirmation. Borrower and Guarantors reaffirm and restate as of
the date hereof each and every representation and warranty made by the Borrower,
the Guarantors and their respective Subsidiaries in the Loan Documents or
otherwise made by or on behalf of such Persons in connection therewith except
for representations or warranties that expressly relate to an earlier date.
     6. No Default. By execution hereof, the Borrower and Guarantors certify
that Borrower and each of the Guarantors is and will be in compliance with all
covenants under the Loan Documents after the execution and delivery of this
Amendment, and that no Default or Event of Default has occurred and is
continuing.
     7. Waiver of Claims. Borrower and Guarantors acknowledge, represent and
agree that none of such Persons has any defenses, setoffs, claims, counterclaims
or causes of action of any kind or nature whatsoever with respect to the Loan
Documents, the administration or funding of the Loan or with respect to any acts
or omissions of Agent or any Lender, or any past or present officers, agents or
employees of Agent or any Lender, and each of such Persons does hereby expressly
waive, release and relinquish any and all such defenses, setoffs, claims,
counterclaims and causes of action, if any.
     8. Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Loan
Documents as modified and amended herein. Nothing in this Amendment or any other
document delivered in connection herewith shall be deemed or construed to
constitute, and there has not otherwise occurred, a novation, cancellation,
satisfaction, release, extinguishment or substitution of the indebtedness
evidenced by the Notes or the other obligations of Borrower and Guarantors under
the Loan Documents.
     9. Effective Date. This Amendment shall be deemed effective and in full
force and effect as of the date hereof upon the execution and delivery of this
Amendment by Borrower, Guarantors, Agent and the Required Lenders. The Borrower
will pay the reasonable fees and expenses of Agent in connection with this
Amendment.
     10. Amendment as Loan Document. This Amendment shall constitute a Loan
Document.
     11. Counterparts. This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
     12. MISCELLANEOUS. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.
[Remainder of Page Intentionally Left Blank]

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

                      BORROWER:    
 
                    REPUBLIC PROPERTY LIMITED PARTNERSHIP,
a Delaware limited partnership    
 
                    By:   Republic Property Trust, a Maryland real estate
investment trust, its sole general partner  
 
               
 
      By:
Name:   /s/ Gary R. Siegel
 
Gary R. Siegel    
 
      Title:   Chief Operating Officer      
 
          (SEAL)    

                  GUARANTORS:    
 
                REPUBLIC PROPERTY TRUST, a Maryland real estate investment trust
   
 
           
 
  By:
Name:   /s/ Gary R. Siegel
 
Gary R. Siegel    
 
  Title:   Chief Operating Officer    
 
                RPT PRESIDENTS PARK LLC, a Delaware limited liability company  
 
 
           
 
  By:   /s/ Gary R. Siegel    
 
           
 
  Name:   Gary R. Siegel    
 
  Title:   Chief Operating Officer    
 
                PRESIDENTS PARK I LLC, a Delaware limited liability company    
 
           
 
  By:   /s/ Gary R. Siegel    
 
           
 
  Name:   Gary R. Siegel    
 
  Title:   Chief Operating Officer    

[SIGNATURES CONTINUED ON NEXT PAGE]

4



--------------------------------------------------------------------------------



 



                  PRESIDENTS PARK II LLC, a Delaware limited liability company  
 
 
           
 
  By:
Name:   /s/ Gary R. Siegel
 
Gary R. Siegel    
 
  Title:   Chief Operating Officer    
 
                PRESIDENTS PARK III LLC, a Delaware limited liability company  
 
 
           
 
  By:
Name:   /s/ Gary R. Siegel
 
Gary R. Siegel    
 
  Title:   Chief Operating Officer    

[SIGNATURES CONTINUED ON NEXT PAGE]

5



--------------------------------------------------------------------------------



 



                  LENDERS:    
 
                KEYBANK NATIONAL ASSOCIATION, individually as a Lender and as
Agent    
 
           
 
  By:
Name:   /s/ Michael P. Szuba
 
Michael P. Szuba    
 
  Title:   Vice President    
 
                SUNTRUST BANK    
 
           
 
  By:   /s/ Nancy B. Richards    
 
           
 
  Name:   Nancy B. Richards    
 
  Title:   Senior Vice President    
 
                CHARTER ONE BANK, N.A.    
 
           
 
  By:   /s/ Michele S. Jawyn    
 
           
 
  Name:   Michele S. Jawyn    
 
  Title:   Vice President    
 
                RAYMOND JAMES BANK, FSB    
 
           
 
  By:   /s/ Steven F. Paley    
 
           
 
  Name:   Steven F. Paley    
 
  Title:   Vice President    
 
                PNC BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Timothy P. Gleeson    
 
           
 
  Name:   Timothy P. Gleeson    
 
  Title:   Vice President    

[SIGNATURES CONTINUED ON NEXT PAGE]

6



--------------------------------------------------------------------------------



 



                  SOVEREIGN BANK    
 
           
 
  By:
Name:   /s/ T. Gregory Donohue
 
T. Gregory Donohue    
 
  Title:   Senior Vice President    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Amit Khimji    
 
           
 
  Name:   Amit Khimji    
 
  Title:   Vice President    
 
                EMIGRANT BANK    
 
           
 
  By:   /s/ Russell T. Wyman    
 
           
 
  Name:   Russell T. Wyman    
 
  Title:   Vice President    

7